DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the communication filed December 15th, 2020.
Claims 1, 9, 17, 21, and 24 have been newly amended.
Claims 3-4, 7, 11-12, and 19 have been cancelled.
Claims 2, 5, 6, 8, 10, 13-16, 18, 20, 22, 23, and 25 are in their original or a previous presentation.
Claims 26-27 have been newly added. 
Claims 1-2, 5-6, 8-10, 13-18, and 20-27 are currently pending and have been fully examined.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 5-6, 8-10, 13-18, and 20-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claims recite subject matter within a statutory category as a process (claims 1-2, 5-6, 8, 21-23, and 26-27), machine (claims 9-10, 13-16 and 24-25), and manufacture (claims 17-18 and 20) which recite steps of identifying subsets of members based on a duration of membership, building a configurable predictive pipeline using a combination of learning approaches, training subset models 
These steps, as drafted above, under the broadest reasonable interpretation, include performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim elements preclude the steps from practically being performed in the mind.  For example, but for the computer-implemented language, building, based on a set of historical training data for a set of training members, a trained configurable predictive pipeline in the context of this claim encompasses a mental process of the user planning a method to create predictive data using historical data, whether by performance in the mind, or by pen and paper.  Similarly, the limitation of generating, using the trained configurable predictive pipeline and a set of historical test data for the set of testing members, a set of predictive data for each member in the set of testing members, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, but for the prediction module language, generate, using the trained configurable predictive pipeline and a set of historical test data for the set of testing members, a set of predictive data for each member in the set of testing members in the context of this claim encompasses a mental process of the user making predictions based on a set of historical data.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-8, 10-16, 18-20, 22-23, and 25, reciting particular aspects of how building the predictive pipeline, training the predictive pipeline, improving the pipeline by weighting and comparing predicted data to training data, selecting data to be used, and saving pipeline claim 26, reciting particular aspects of how the set of member-level features may be identified based on certain parameters but for recitation of generic computer components; claim 27, further defining how empirical testing may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of a computer readable storage medium coupled to one or more processors configured to execute instructions stored on the storage media, or using a combination of learning approaches selected from the group consisting of linear machine learning, non-linear machine learning, and deep learning amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0010], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of curating the set of historical training data for the set of training members amounts to mere data gathering, recitation of details comprising data from a treatment course amounts to selecting a particular data source or type of data to be manipulated, recitation of using a prediction module to create a set of predictive data  and applying an inflation model to compensate for cost inflation amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to medical risks and healthcare costs, see MPEP 2106.05(h))
 claims 6, 15, and 27, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 2, 6, 10, 15, 18, 21-22, and 25-26, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 5, 8, 13, 16, 20, 23, 25, and 26, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, claims 5, 13, and 20-23, additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as saving, to memory and responsive to the building the trained configurable predictive pipeline, a set of building configurations, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv))
claims 2, 5-6, 8, 10, 13-16, 18, 20, 22-23, and 25-27, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, such as saving, to memory and responsive to the building the trained configurable predictive pipeline, a set of building configurations, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-6, 8-10, 13-18, 20, and 24-27 are rejected under 35 U.S.C. 103 over  Amarasingham et al. (US Pub. No. 2017/0132371 A1) in view of Bansal et al. (US Pub. No. 2018/0308018 A1), in further view of Willich (US Pub. No. 2013/0197936 A1).
Regarding claim 1, Amarasingham recites a computer-implemented method for generating predictive data, the method comprising:
identifying, for a set of training members, a first subset of members including a plurality of members and a second subset of members including a plurality of members, wherein the first subset of members is identified based on a first duration of membership and the second subset of members is identified based on a second duration of membership;
[0045] teaches identifying a set of short term risk patients and long term risk patients, equivalent to identifying a first and second subset of members, where each subset is based on a corresponding duration
building, based on the set of historical training data for a set of training members, a trained configurable predictive pipeline using a combination of learning approaches selected from the group consisting of linear machine learning, non-linear machine learning and deep learning;
[0025] teaches historical data is used to build a tailored clinical predictive and monitoring system.  The tailored clinical predictive and monitoring system is equivalent to a trained configurable predictive pipeline.
[0025] further teaches the historical data can be related to individuals, which is equivalent to having a set of historical training data for a set of training members. 
[0046] teaches the predictive machine learning model weights each variable or risk factor (equivalent to a linear machine learning model)
training a first subset model for the first subset of members, and training a second subset model for the second subset of members;
[0046] teaches the system trains models for all patients for a particular disease or condition, and may create models for each disease or condition, equivalent to training separate models for each subset
identifying, based on empirical testing of the set of historical training data, a set of member-level features;
[0039] teaches the system determines makes inferences to determine what type of data is being received from a data feed (e.g. the level of creatinine), which is equivalent to identifying, based on historical training data, a set of member-level features.
[0025] teaches the data feed includes historical data.
generating, using the trained configurable predictive pipeline and a set of historical test data for the set of testing members, a first subset of predictive data for each member in the set of testing members using the first subset model;
[0050]-[0051] teach an interface which displays predictions (equivalent to a set of predictive data) for each patient made by a clinical predictive system (equivalent to 
generating, for the set of predictive data for each member, a predictive report,
[0051] teaches generation of summaries, which include predictions, equivalent to a predictive report.
wherein the predictive report comprises the set of predictive data and a set of explanations,
[0051] teaches the summaries described above include predictions (equivalent to the set of predictive data) and detailed explanations of the sub-scores of the predictions (equivalent to a set of explanations).
wherein the predictive report is customizable for various levels of granularity including cohort levels,
[0050] teaches the system may sort patients into groups based on various parameters (e.g. all cardiology patients under 65), which is equivalent to customizing the predictive report for various levels of granularity including cohort levels.
and wherein the set of explanations provides details for each prediction in the report.
[0051] teaches the summaries described above include detailed explanations of the sub-scores of the predictions (equivalent to details for each prediction in the report).
Amarasingham, does not explicitly teach, but Bansal teaches
generating, using the trained configurable predictive pipeline and the set of historical test data for the set of testing members, a second subset of predictive data for each member in the set of testing members using the second subset model
[0131] teaches predictive model generator 120 generates model features for multiple predictive models (equivalent to a subset of predictive data corresponding to each subset model) 
merging the first subset of predictive data and the second subset of predictive data into the set of predictive data for each member.
[0131] teaches the model features (equivalent to predictive data) are then used to determine a single set of model features in a model, which is equivalent to merging different sets of predictive data into one set of predictive data for each member
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have modified the predictive pipeline of Amarasingham to incorporate the merging of Bansal with the motivation to “improve accuracy by using iterative methods in which multiple prediction models are generated and then aggregated”, as recognized by Bansal in [0029].
Amarasingham and Bansal do not explicitly teach, but Willich teaches
applying an inflation model to a set of historical training data to compensate for cost inflation
[0051] teaches automatically adjusting a predictive healthcare expenditure model to account for cost inflation (equivalent to applying an inflation model to a set of historical training data)
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the system of Amarasingham and Bansal to apply the inflation compensation of Willich with the motivation to save future medical costs and improve patient outcomes, as recognized by Willich in [0027]. 
Regarding claim 9, Amarasingham teaches 
Identify, for a set of training members, a first subset of members including a plurality of members and a second subset of members including a plurality of members, wherein the first subset of members is identified based on a first duration of membership and the second subset of members is identified based on a second duration of membership;
[0045] teaches identifying a set of short term risk patients and long term risk patients, equivalent to identifying a first and second subset of members, where each subset is based on a corresponding duration
build, based on the set of historical training data for a set of training members, a trained configurable predictive pipeline using a combination of learning approaches selected from the group consisting of linear machine learning, non-linear machine learning and deep learning;
[0025] teaches historical data is used to build a tailored clinical predictive and monitoring system.  The tailored clinical predictive and monitoring system is equivalent to a trained configurable predictive pipeline.
[0025] further teaches the historical data can be related to individuals, which is equivalent to having a set of historical training data for a set of training members. 
[0046] teaches the predictive machine learning model weights each variable or risk factor (equivalent to a linear machine learning model)
Train a first subset model for the first subset of members, and training a second subset model for the second subset of members;
[0046] teaches the system trains models for all patients for a particular disease or condition, and may create models for each disease or condition, equivalent to training separate models for each subset
a feature identification module configured to identify, based on empirical testing of the set of historical training data, a set of member-level features;
[0039] teaches the system determines makes inferences to determine what type of data is being received from a data feed (e.g. the level of creatinine), which is equivalent to identifying, based on historical training data, a set of member-level features.
[0025] teaches the data feed includes historical data.
a prediction module configured to generate, using the trained configurable predictive pipeline and a set of historical test data for the set of testing members, a first subset of predictive data for each member in the set of testing members using the first subset model, wherein the first subset of predictive data comprises predictions for each of the set of member-level features;
[0050]-[0051] teach an interface which displays predictions (equivalent to a set of predictive data) for each patient made by a clinical predictive system (equivalent to the trained configurable predictive pipeline) using historical data (see [0025] for use of historical data in predictive pipeline). 
and a reporting module configured to: generate, for the set of predictive data for each member in the set of testing members, a predictive report,
[0051] teaches generation of summaries, which include predictions, equivalent to a predictive report.
wherein the predictive report comprises the set of predictive data and a set of explanations,
[0051] teaches the summaries described above include predictions (equivalent to the set of predictive data) and detailed explanations of the sub-scores of the predictions (equivalent to a set of explanations).
and wherein the set of explanations provides details for each prediction in the report.
[0051] teaches the summaries described above include detailed explanations of the sub-scores of the predictions (equivalent to details for each prediction in the report).
Amarasingham does not explicitly teach, but Bansal teaches
generating, using the trained configurable predictive pipeline and the set of historical test data for the set of testing members, a second subset of predictive data for each member in the set of testing members using the second subset model
[0131] teaches predictive model generator 120 generates model features for multiple predictive models (equivalent to a subset of predictive data corresponding to each subset model) 
merging the first subset of predictive data and the second subset of predictive data into the set of predictive data for each member.
[0131] teaches the model features (equivalent to predictive data) are then used to determine a single set of model features in a model, which is equivalent to merging different sets of predictive data into one set of predictive data for each member
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have modified the predictive pipeline of Amarasingham to incorporate the merging of Bansal with the motivation to “improve accuracy by using iterative methods in which multiple prediction models are generated and then aggregated”, as recognized by Bansal in [0029].

applying an inflation model to a set of historical training data to compensate for cost inflation
[0051] teaches automatically adjusting a predictive healthcare expenditure model to account for cost inflation (equivalent to applying an inflation model to a set of historical training data)
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the system of Amarasingham and Bansal to apply the inflation compensation of Willich with the motivation to save future medical costs and improve patient outcomes, as recognized by Willich in [0027]. 
Regarding claim 17, Amarasingham teaches a computer program product comprising a computer readable storage medium (see [0035] for memory devices) having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a processor (see [0032] for computing device equivalent to a processor) to cause the processor to perform a method comprising:
identifying, for a set of training members, a first subset of members including a plurality of members and a second subset of members including a plurality of members, wherein the first subset of members is identified based on a first duration of membership and the second subset of members is identified based on a second duration of membership;
[0045] teaches identifying a set of short term risk patients and long term risk patients, equivalent to identifying a first and second subset of members, where each subset is based on a corresponding duration
building, based on the set of historical training data for the set of training members, a trained configurable predictive pipeline using a combination of learning approaches selected from the group consisting of linear machine learning, non-linear machine learning and deep learning;
[0025] teaches historical data is used to build a tailored clinical predictive and monitoring system.  The tailored clinical predictive and monitoring system is equivalent to a trained configurable predictive pipeline.
[0025] further teaches the historical data can be related to individuals, which is equivalent to having a set of historical training data for a set of training members.
[0046] teaches the predictive machine learning model weights each variable or risk factor (equivalent to a linear machine learning model) 
training a first subset model for the first subset of members, and training a second subset model for the second subset of members;
[0046] teaches the system trains models for all patients for a particular disease or condition, and may create models for each disease or condition, equivalent to training separate models for each subset
identifying, based on empirical testing of the set of historical training data, a set of member-level features;
[0039] teaches the system determines makes inferences to determine what type of data is being received from a data feed (e.g. the level of creatinine), which is equivalent to identifying, based on historical training data, a set of member-level features.
[0025] teaches the data feed includes historical data.
generating, using the trained configurable predictive pipeline and a set of historical test data for the set of testing members, a first subset of predictive data for each member in the set of testing members using the first subset model;
[0050]-[0051] teach an interface which displays predictions (equivalent to a set of predictive data) for each patient made by a clinical predictive system (equivalent to the trained configurable predictive pipeline) using historical data (see [0025] for use of historical data in predictive pipeline).
and generating, for the set of predictive data for each member, a predictive report,
[0051] teaches generation of summaries, which include predictions, equivalent to a predictive report.
wherein the predictive report comprises the set of predictive data and a set of explanations, and wherein the set of explanations provides details for each prediction in the report.
[0051] teaches the summaries (equivalent to a report) described above include predictions (equivalent to the set of predictive data) and detailed explanations of the sub-scores of the predictions (equivalent to a set of explanations and details for each prediction in the report).
Amarasingham does not explicitly teach, but Bansal teaches
generating, using the trained configurable predictive pipeline and the set of historical test data for the set of testing members, a second subset of predictive data for each member in the set of testing members using the second subset model
[0131] teaches predictive model generator 120 generates model features for multiple predictive models (equivalent to a subset of predictive data corresponding to each subset model) 
merging the first subset of predictive data and the second subset of predictive data into the set of predictive data for each member.
[0131] teaches the model features (equivalent to predictive data) are then used to determine a single set of model features in a model, which is equivalent to merging different sets of predictive data into one set of predictive data for each member
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have modified the predictive pipeline of Amarasingham to incorporate the merging of Bansal with the motivation to “improve accuracy by using iterative methods in which multiple prediction models are generated and then aggregated”, as recognized by Bansal in [0029].
Amarasingham and Bansal do not explicitly teach, but Willich teaches
applying an inflation model to a set of historical training data to compensate for cost inflation
[0051] teaches automatically adjusting a predictive healthcare expenditure model to account for cost inflation (equivalent to applying an inflation model to a set of historical training data)
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the system of Amarasingham and Bansal to apply the inflation compensation of Willich with the motivation to save future medical costs and improve patient outcomes, as recognized by Willich in [0027]. 
Regarding claim 24, Amarasingham teaches
a computer readable storage medium with program instructions stored thereon;
See [0035] for memory devices.
and one or more processors configured to execute the program instructions to perform a method comprising:
See [0032] for computing device equivalent to a processor.
identifying, for a set of training members, a first subset of members including a plurality of members and a second subset of members including a plurality of members, wherein the first subset of members is identified based on a first duration of membership and the second subset of members is identified based on a second duration of membership, wherein the set of training members are a set of members enrolled in a particular health insurance program
[0045] teaches identifying a set of short term risk patients and long term risk patients, equivalent to identifying a first and second subset of members, where each subset is based on a corresponding duration
[0027] teaches the historical information used to train the predictive pipeline can include medical insurance information for a set of members
building, based on the set of historical training data for the set of training members, a trained configurable predictive healthcare cost pipeline using a combination of learning approaches selected from the group consisting of linear machine learning, non-linear machine learning and deep learning;
[0025] teaches historical data is used to build a tailored clinical predictive and monitoring system (equivalent to a trained configurable predictive pipeline) and that the historical data can be related to individuals (equivalent to having a set of historical training data for a set of training members).
 [0051] teaches generation of summaries, which include predictions and risk score calculations, equivalent to a predictive report.
[0052] identifies medications which would reduce out-of-pocket costs for patients, which is equivalent to a set of predictive costs.
[0046] teaches the predictive machine learning model weights each variable or risk factor (equivalent to a linear machine learning model)
training a first subset model for the first subset of members, and training a second subset model for the second subset of members;
[0046] teaches the system trains models for all patients for a particular disease or condition, and may create models for each disease or condition, equivalent to training separate models for each subset
identifying, based on empirical testing of the set of historical training data, a set of member-level features;
[0039] teaches the system determines makes inferences to determine what type of data is being received from a data feed (e.g. the level of creatinine), which is equivalent to identifying, based on historical training data, a set of member-level features.
[0025] teaches the data feed includes historical data.
generating, using the trained configurable predictive healthcare cost pipeline and a set of historical patient test data for a set of testing members in a testing set, a first subset of predictive data for each member in the set of testing members using the first subset model;
[0050]-[0051] teach an interface which displays predictions (equivalent to a set of predictive data) for each patient made by a clinical predictive system (equivalent to the trained configurable predictive pipeline) using historical data (see [0025] for use of historical data in predictive pipeline).
Amarasingham does not teach but Bansal teaches
generating, using the trained configurable predictive pipeline and the set of historical test data for the set of testing members, a second subset of predictive data for each member in the set of testing members using the second subset model
[0131] teaches predictive model generator 120 generates model features for multiple predictive models (equivalent to a subset of predictive data corresponding to each subset model) 
merging the first subset of predictive data and the second subset of predictive data into the set of predictive data for each member.
[0131] teaches the model features (equivalent to predictive data) are then used to determine a single set of model features in a model, which is equivalent to merging different sets of predictive data into one set of predictive data for each member
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have modified the predictive pipeline of Amarasingham to incorporate the merging of Bansal with the motivation to “improve accuracy by using iterative methods in which multiple prediction models are generated and then aggregated”, as recognized by Bansal in [0029].
Amarasingham and Bansal do not explicitly teach, but Willich teaches
applying an inflation model to a set of historical training data to compensate for cost inflation
[0051] teaches automatically adjusting a predictive healthcare expenditure model to account for cost inflation (equivalent to applying an inflation model to a set of historical training data)
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the system of Amarasingham and Bansal to apply the inflation  
Regarding claims 2, 10, and 18, Amarasingham, Bansal, and Willich teach the limitations of claims 1, 9, and 17.  Amarasingham further teaches the step of building comprises
training, using a first subset of the set of historical training data, the configurable predictive pipeline;
[0048] teaches the system can train a specific model (equivalent to training a configurable predictive pipeline) using historical (see [0025]) data relevant to that model (equivalent to using a first subset of historical training data).
predicting, using the configurable predictive pipeline, a predictive second subset of the set of historical training data;
[0048] teaches the model (equivalent to the configurable predictive pipeline) will predict an outcome for the set of historical data (equivalent to a second subset of the set of historical training data)
comparing, with a second subset of the set of historical training data, the predictive second subset of the set of historical training data;
[0048] teaches the model compares the predicted outcome to an actual observed outcome of an event 
and modifying, based on the comparing, weighting in the configurable predictive pipeline.
[0048] teaches re-weighing variables that contributed to the predicted outcome such that the predicted outcome will be more accurate in the next reiteration
Regarding claims 5, 13, and 20
The details comprise data from a treatment course
[0063] teaches the details may include doctors’ notes regarding the course of treatment for a patient such as actionable steps to improve a patient’s medical outcome.
Regarding claim 6, Amarasingham, Bansal, and Willich teach the limitations of claim 1.  Amarasingham further teaches the method further comprising
saving, to memory and responsive to the building the trained configurable predictive pipeline, a set of building configurations;
[0034] teaches the system stores configuration data for the clinical predictive system
and saving, responsive to the generating the set of predictive data for each member, a set of generating configurations,
[0045] teaches using a saved heart failure predictive model or an all-cause readmissions predictive model, which is equivalent to having saved a set of generating configurations
wherein each set of configurations is accessible in a modularized format
[0045] teaches the predictive models may include HIV readmission, diabetes identification, risk for cardio-pulmonary arrest, kidney disease progression, acute coronary syndrome, pneumonia, cirrhosis, all-cause disease-independent readmission, colon cancer pathway adherence, and other models.  This is equivalent to each set of configurations being accessible in a modularized format by being sorted by corresponding models.
Regarding claims 8 and 16
the set of testing members is a subset of the set of training members
The set of testing data used in [0048] to tune predictive models is a subset of the historical data found in the data stream of [0025].
Regarding claim 14, Amarasingham, Bansal, and Willich teach the limitations of claim 9.  Amarasingham further teaches
Wherein the predictive report is configurable to varying levels of granularity including member level and cohort level reporting
[0050] teaches the system may sort patients into groups based on various parameters (e.g. all cardiology patients under 65), which is equivalent to customizing the predictive report for various levels of granularity including cohort levels and member levels.
Regarding claim 15, Amarasingham, Bansal, and Willich teach the limitations of claims 1, 9, and 17.  Bansal further teaches the generating the set of predictive data for each member further comprises:
generating, using the first subset model, a first subset of predictive data and generating, using the second subset model, a second subset of predictive data;
[0131] teaches predictive model generator 120 generates model features for multiple predictive models (equivalent to a subset of predictive data corresponding to each subset model) 
and merging the first subset of predictive data and the second subset of predictive data into the set of predictive data for each member.
[0131] teaches the model features (equivalent to predictive data) are then used to determine a single set of model features in a model, which is equivalent to merging different sets of predictive data into one set of predictive data for each member

Regarding claim 25, Amarasingham, Bansal, and Willich teach the limitations of claim 24.  Amarasingham further teaches the method further comprising
curating, prior to the building, the set of historical training data for the set of training members and the set of historical test data for the set of testing members.
[0025] teaches the system uses a data feed which includes historical data to build a tailored predictive system, thus the set of historical training data is curated prior to building the pipeline.
[0048] teaches the system uses historical test data from the historical data feed (see [0025]) gathered before building the predictive pipeline to test re-weighed predictive models, thus the historical test data is curated prior to building the pipeline.
Regarding claim 26, Amarasingham, Bansal, and Willich teach the limitations of claim 1.  Amarasingham further teaches
Wherein the identifying the set of member-level features is based on a significance level of the member-level features to the set of historical training data
[0039] teaches the system makes determines which data feeds to choose based on their representation of a concept (equivalent to choosing member-level features based on their significance to other sets of data).
Wherein the significance level identification is performed by studying a marginal correlation of a variable to a target and estimating the significance level using the empirical testing
[0039] teaches the system determines whether or not to replace creatinine level data (equivalent to the empirical testing) based on similarity to the concept of “maximum creatinine” by selecting the creatinine levels which are closest to the maximum value of creatinine (equivalent to studying marginal correlation of the variable to a target).
Regarding claim 27, Amarasingham, Bansal, and Willich teach the limitations of claim 1.  Amarasingham further teaches
Wherein the empirical testing is permutation testing
[0056] teaches the system chooses member-level features (e.g. asthma, sepsis) using different permutations of cohorts (e.g. all cardiology patients under 65, ER visits that led to hospital admissions).
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Amarasingham et al. (US Pub. No. 2017/0132371 A1) in view of Binns et al. (US 7,392,201 B1), in further view of Bansal et al. (US Pub. No. 2018/0308018 A1), in further view of Willich (US Pub. No. 2013/0197936 A1).
Regarding claim 21, Amarasingham teaches a computer-implemented method for generating predictive healthcare cost data, the method comprising:
identifying, for a set of training members that are enrolled in a particular health insurance program, a first subset of members including a plurality of members and a second subset of members including a plurality of members;
[0045] teaches identifying a set of short term risk patients and long term risk patients, equivalent to identifying a first and second subset of members, where each subset is based on a corresponding duration
[0027] teaches the medical insurance information of each member
building, based on the set of historical training data for the set of training members, a trained configurable predictive pipeline using a combination of learning approaches selected from the group consisting of linear machine learning, non-linear machine learning and deep learning;
[0025] teaches historical data is used to build a tailored clinical predictive and monitoring system.  The tailored clinical predictive and monitoring system is equivalent to a trained configurable predictive pipeline.
[0025] further teaches the historical data can be related to individuals, which is equivalent to having a set of historical training data for a set of training members. 
[0046] teaches the predictive machine learning model weights each variable or risk factor (equivalent to a linear machine learning model)
training a first subset model for the first subset of members, and training a second subset model for the second subset of members;
[0046] teaches the system trains models for all patients for a particular disease or condition, and may create models for each disease or condition, equivalent to training separate models for each subset
identifying, based on empirical testing of the set of historical training data, the set of member-level features;
[0039] teaches the system determines makes inferences to determine what type of data is being received from a data feed (e.g. the level of creatinine), which is 
[0025] teaches the data feed includes historical data.
generating, using the trained configurable predictive pipeline and a set of historical test data for the set of testing members, a set of predictive data for each member in the set of testing members;
[0050]-[0051] teach an interface which displays predictions (equivalent to a set of predictive data) for each patient made by a clinical predictive system (equivalent to the trained configurable predictive pipeline) using historical data (see [0025] for use of historical data in predictive pipeline).
and generating, for the set of predictive data for each member, a predictive report, wherein the predictive report comprises a set of medical risk factors, a predictive risk score, and a set of predictive costs
[0051] teaches generation of summaries, which include predictions and risk score calculations, equivalent to a predictive report.
[0040] teaches one such risk score calculation is a predictive risk score
[0045 diabetic complications] teaches one such prediction is possible diabetic complications, which is equivalent to a set of medical risk factors
[0052] identifies medications which would reduce out-of-pocket costs for patients, which is equivalent to a set of predictive costs
Amarasingham does not teach, but Binns teaches
Identifying members based on a duration of membership in a particular health insurance program
Col. 5, lns. 12-14 teach length of enrollment (equivalent to duration of membership) in a particular health program.
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the subset-identifying processes of Amarasingham to identify the subsets of members based on the duration of membership of Binns with the motivation to improve the effectiveness of predictive models, as recognized by Binns in Col. 14, lns. 48-52. 
Amarasingham and Binns do not explicitly teach, but Bansal teaches
generating, using the trained configurable predictive pipeline and the set of historical test data for the set of testing members, a second subset of predictive data for each member in the set of testing members using the second subset model
[0131] teaches predictive model generator 120 generates model features for multiple predictive models (equivalent to a subset of predictive data corresponding to each subset model) 
merging the first subset of predictive data and the second subset of predictive data into the set of predictive data for each member.
[0131] teaches the model features (equivalent to predictive data) are then used to determine a single set of model features in a model, which is equivalent to merging different sets of predictive data into one set of predictive data for each member
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have modified the predictive pipeline of Amarasingham and Binns to incorporate the merging of Bansal with the motivation to “improve accuracy by using iterative methods in which multiple prediction models are generated and then aggregated”, as recognized by Bansal in [0029].

applying an inflation model to a set of historical training data to compensate for cost inflation
[0051] teaches automatically adjusting a predictive healthcare expenditure model to account for cost inflation (equivalent to applying an inflation model to a set of historical training data)
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the system of Amarasingham, Binns, and Bansal to apply the inflation compensation of Willich with the motivation to save future medical costs and improve patient outcomes, as recognized by Willich in [0027]. 
Regarding claim 22, Amarasingham, Binns, Bansal, and Willich teach the limitations of claim 21.  Amarasingham further teaches 
the set of historical patient training data and the set of historical patient testing data comprise high-dimensional data
[0026] teaches the historical data may include: vital signs and other physiological data; data associated with comprehensive or focused history and physical exams by a physician, nurse, or allied health professional; medical history; prior allergy and adverse medical reactions; family medical history; prior surgical history; emergency room records; medication administration records; culture results; dictated clinical notes and records; gynecological and obstetric history; mental status examination; vaccination records; radiological imaging exams; invasive visualization procedures; psychiatric treatment history; prior histological specimens; laboratory data; genetic information; physician's notes; networked devices and monitors (such as blood pressure devices and 
Regarding claim 23, Amarasingham, Binns, Bansal, and Willich teach the limitations of claim 22.  Amarasingham further teaches
the high-dimensional data comprises patient demographic data, treatment course data, and diagnosis data.
[0027] teaches the high-dimensional historical data comprises genetic information (equivalent to patient demographic data), medication administration records (equivalent to treatment course data), and psychiatric treatment history (equivalent to diagnosis data).
Response to Arguments and Amendments
Applicant’s arguments and amendments filed December 15, 2020 have been fully considered and are addressed below.
Regarding the 112 rejections, the rejections have been withdrawn in light of the amended claim language.
Regarding 101, Applicant argues that independent claims 1, 9, 17, 21, and 24 are not practically performed in the human mind due to the “claims recite generating predictive models which when read in light of the Specification, recite methods, systems, and computer program products that are difficult and challenging for non-experts due to their computational complexity” (Remarks, p. 15).  Examiner respectfully disagrees.  While the Specification can shed some light on various details of the claims, it is the claims themselves that must recite any limitations which are meant to be included as claimed subject matter.  In other words, the claims can be read in light of the Specification, but the Specification cannot be brought into the claims.  Presently, there is nothing in the claims that would preclude a human mind from performing the claimed steps.  The recitation of various learning approaches, such as 
Regarding applicant’s arguments surrounding Example 39, Applicant argues that the present claims are similar to the claim of Example 39.  Examiner respectfully disagrees.  The claim of Example 39 provides sufficient detail as to how the neural network is trained (e.g. training the second stage using previous images that were incorrectly identified as facial images by the neural network after the first stage of training), whereas the present claims recite training subset models and generating predictive data, but do not include steps which would prevent a human from performing the same tasks.  Like the claim of Example 45, the present claims recite concepts that can be reasonably performed in the mind. If a claim limitation, under its broadest reasonable interpretation, can be performed either in the mind or by pen and paper, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. A person of ordinary skill in the art by the effective filing date of the instant application may manually create a predictive model for a group of members, for example, by graphing historical data points and drawing a line of best fit using pen and paper.
Examiner respectfully submits that the burden of establishing that the claimed subject matter falls under a judicial exception to patent eligibility has been met, along with a showing of how the additional elements are not significantly more than the judicial exception.  Therefore, claims 1-2, 5-6, 8-10, 13-18, and 20-25 remain rejected under 101.


























Regarding 103, Applicant argues that the Bansal reference fails to teach merging the data, because the model features of Bansal are incorrectly equated with the generated predictive data since the model features are simply a variable used by the model, and are not the output of the model.  
The same arguments as above are presented for the rest of the claims.  The claims are unpatentable as stated above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M NGUYEN whose telephone number is (571)272-4431.  The examiner can normally be reached on M-Th 5:30-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.M.N./Examiner, Art Unit 3686                                                                                                                                                                                                        

/Victoria P Augustine/Supervisory Patent Examiner, Art Unit 3686